Exhibit 10.1 FOURTH AMENDMENT TO LOAN AGREEMENT THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “ Amendment ”) is entered into effective as of May 20, 2014, by and between INTERPHASE CORPORATION, a Texas corporation (“ Borrower ”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION (“ Lender ”). WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated as of December 19, 2008, as amended by that certain First Amendment to Loan Agreement dated March 20, 2009, by that certain Second Amendment to Loan Agreement dated December 19, 2012, and by that certain Third Amendment to Loan Agreement dated December 19, 2012 (as amended, the “ Loan Agreement ”); and WHEREAS, the Loan Agreement currently governs (a) a revolving borrowing base line of credit in the maximum amount of $5,000,000.00 (the “ Line of Credit ”), as currently evidenced by that certain promissory note dated of even date herewith, payable by Borrower to the order of Lender in the stated principal amount of $5,000,000.00 (the “ Note ”), (b) a guidance line of credit with respect to foreign currency forward contracts in the amount of $6,500,000.00 (the “ Guidance Line of Credit ”), and (c) a letter of credit subfacility in the amount of $500,000.00 (the “ LC Facility
